 In the Matter of DETROIT MICHIGAN STOVE COMPANYandINTERNA-TIONAL UNION,UNITED AUTOMOBILE,AIRCRAFT AND AGRICULTURALIMPLEMENT WORKERS orAMERICA, UAW-CIO, LOCAL 771Cases Nos.7-R-1581 and 7-R-16.19, respectively:DecidedJanuary 11,1944Hill, Hamblen—Essery & Lewis,byMr. Richard A. Forsyth,of De-troit,Mich.,andMr. John A. Fry,of Detroit,Mich, for the Company.Messrs.Maurice SugarandJackN. Turner,of Detroit,Mich., forthe C. I. O.Mr. M. D. Smith,of Cincinnati, Ohio, for the A. F. of L.Mr. A. Sumner Lawrence,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF TIIE CASEUpon petitions duly filed by International Union, United Auto-mobile, Aircraft and Agricultural Implement Workers of America,UAW-CIO, Local 771, herein called the C. I. 0., alleging that ques-tions affecting commerce had arisen concerning the representation ofemployees of plants 1 and 2, respectively, of Detroit Michigan StoveCompany, Detroit, Michigan, herein called the Company, the. Na-tional Labor Relations Board provided for an appropriate consol-idatedhearing upon due notice before Robert J. Wiener, Trial Ex-aminer.Said hearing was held at Detroit, 11iichigan, on November22, 1943.The Company, the C. I. 0., and International Molders andFoundry Workers Union of North America, affiliated with the A. F.of L., herein called the A. F. of L., appeared, participated, and wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.The TrialExaminer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.All parties were afforded the opportunityto file briefs with the Board.54 N. L.R. B., No. 71.459 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYDetroit Michigan Stove Company, a Michigan corporation, has itsprincipal office and place of business in Detroit, Michigan, where itoperates two plants involved in these proceedings. , In one of theseplants the Company manufactures automobile fenders and stoves forthe United States Government. In the other plant it is engaged inthe heat treating and fabricating of armor plate, also for the UnitedStates Government.During the fiscal year ending July 1, 1942, the Company used atitsNo. 1 plant raw materials valued at approximately $2,284,000, ofwhich approximately 90 percent was obtained from sources outsidethe State of Michigan.During the same period the Company manu-factured at its No. 1 plant finished products of the value of approxi-mately $5,637,000, of which 82 percent was sold and shipped to pointsin States other than the State of Michigan.During the period fromSeptember 1, 1942, to February 1, 1943, the Company used at its No.2 ' plant raw materials valued at approximately $930,000, of whichapproximately 90 percent was obtained from sources outside the Stateof Michigan.During the same period, the Company manufacturedat its No. 2 plant finished products of the value of approximately$1,723,000, all of which were sold and shipped to points in Statesother than the State of Michigan.We find that the Company is engaged in commerce within the mean-ing ofthe National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDInternational Union, United Automobile, Aircraft and AgriculturalImplement Workers of America, UAW-CIO, Local 771, is a labororganization affiliated with the Congress of Industrial Organizations,admitting to membership employees of the Company.InternationalMolders and Foundry Workers Union of NorthAmerica is a labor organization affiliated with the American Federa-tion of Labor, admitting to membership employees of the Company.III.THE QUESTIONS CONCERNING REPRESENTATIONOn September 22, 1943, the C. I. 0., claiming to represent a majorityof the production and maintenance employees at the Company's No. 2plant, requested that the Company recognize it as exclusive bargain-ing representative and also filed with the Board a petition for investi-gation and certification of representatives for the employees of thesaid plant.On September 30, 1943, the Company replied to the DETROIT MICHIGAN STOVE COMPANY461C.- I.O.'s request for recognition as bargaining representative forthe employees of plantNo. 2 statingthat it could not consent to anelection upon the ground that it had an existing bargaining agree-ment withthe A. F. of LPrior thereto,on September 27, 1943, theA. F. ofL. addressed to the Company a letterin which itstated thatit had received a notice from the Board concerning the petition filedwithrespect to plant No. 2 and requested that the Company arrangea conference for the purpose of negotiating a new agreement withregard to plant No. 1.Pursuant to this request, representatives of the Company andA. F. ofL. met in conference on October 8, 1943, and on the followingday executed an exclusivebargainingagreement covering the em-ployees of plant No. 1.2Thereafter,on October 22, 1943, the C. I. O.filed its petition for investigation and certification of representatives-with respect to the employees of plant No. 1 hereinabove referred to.The Companyand theA. F. ofL. contend that the several contractsconstitute a bar to the present proceedings as affectingbothplantsof the Company.With respectto the employees of plant No. 2, the contention isclearly without merit.Both the claim ofthe C.I.O. to majorityrepresentation and the filing of its petition for investigation andcertification of representatives occurred within a reasonable time priorto the expiration date of the contract relevant thereto and before theeffective date for the automatic renewal of such contract.We find,accordingly,that the contract in question is not a bar to an investi-gation and certification of representatives with respect to the em-ployees of plant No. 2.As regards the employees of plant No.1, it appears that as of thedate when the Company and flee A. F. of L. executed their newagreementwithrespect to this plant,the C. I. O. had not thenformally claimed to representa majorityof the employees within thegroup covered by the agreement between the Company and the A. F.of L.We are of the opinion, however, that the premature extensionof a contract of reasonable duration for another of like period shouldnot operate as a bar to a claim of representation made prior to theexpiration date of the extended contract.As we have recently stated inMatter of Memphis Furniture Co.: 3Were we tohold thatthe\ parties to a collective bargainingagreement***could forestall a petition for investigation3The agreement which covered both plants of the Company had been in existence sinceDecember 23, 1942,and was of 1-year duration subject to automatic renewal in theabsence of30 days' notice given prior to the date of expiration.The new agreement superseded the then existing agreement so far as plant No1wasconcerned and continued the contractual relations of the parties until December 23,1944,with a provision for automatic renewal similar to that in the preceding agreement.SeeMatter of Memph4s FurnitureCo., 51 N. L. R. B. 1447. 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDand certification of representatives by. entering into a supple-mental agreement modifying the contract in advance of the datefixed for reopening negotiations, the right of the employees toseek a change of representatives after the lapse of a reasonabletime might be defeated.So to hold would require of employees,desiring to change representatives, acceleration of organizationactivities. so that they would be ready to assert a claim of major-ity representation at any time the contracting parties might electto discuss modification of the existing agreement, thus leadingto dissatisfaction and unrest under the existing agreement insteadof stabilized labor relations.In accordance with the foregoing principle, we find that the agree-ment of October 9 does not operate as a bar; to hold otherwise wouldunreasonably impede the exercise by the employees of their right toselect a new bargaining representative if they so desire.Since theoriginal contract of December 23, 1942, is no longer operative withrespect to plant No. 1, we find that neither contract constitutes a barto a present investigation and determination of representatives.A statement of the Acting Regional Director, introduced in evi-denceat the hearing, indicates that the C. I. O. represents a substan-tial number of employees in the units hereinafter found appropriate 4We find that a question affecting commerce has arisen concerningthe representation of the Company within the meaning of Section 9(c) and Section 2 (6) and (7) of the National Labor Relations Act.IV. THE APPROPRIATE UNITSThe parties stipulated and we find that (1) all production and main-tenance employees employed at the Company's No. 1 plant, excludingsupervisory employees with authority to hire, promote, discharge, dis-cipline, or otherwise effect changes in the status of employees oreffectively recommend such action, administrative, office, salaried,and plant-protection employees, and (2) all production, and main-tenance employees employed at the Company's No. 2 plant, excluding"The Acting Regional Director reported that the C. I. O. had submitted, in the pro-ceeding relating to plant No. 1 (7-R-1619), 62 application for membership cards of which 1was dated in March 1943, 24 in October 1343, and 37 undated ; that of the 62 cards, 57bore the apparently genuine original signatures of persons whose names are on the Com-pany's pay roll of October 23, 1943, containing 110 names within the claimed appropriateunit.The Acting Regional Director further reported that the C. I. O. had submitted, in theproceeding relating to plant No. 2 (7-R-1581), 81 application for membership cards ofwhich 78 were dated in September 1943 with 3 undated ; that of the 81 cards, 76 bore theapparently genuine original signatures of persons whose names are on the Company's payroll of October 23, 1943, containing 142 names in the claimed appropriate unit.The A. F. of L. made no showing of representation with respect to either plant but reliedentirely upon its contracts with the Company. DETROIT MICHIGAN STOVE COMPANY463supervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees oreffectively recommend such action, administrative, office, salaried, andplant-protection employees, constitute separate units appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESIWe shall direct that the questions concerning representation whichhave arisen be resolved by elections by secret ballot among the em-ployees in the appropriate units who were employed during the pay-rollperiod immediately preceding the date of the Direction ofElections herein, subject to the limitations and additions set forthin the Direction.The A. F. of L. has requested that its name be omitted from the ballotin any election affecting either plant of the Company.The requestis hereby granted.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuantto ArticleIII, Section 9, of National Labor Rela-tions Board Rules and Regulations,Series 3, it is herebyDIRECTEDthat, is part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Detroit MichiganStove Company, Detroit, Michigan, separate elections by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-visionof the Regional Director for the Seventh Region, acting in thismatter as agent for the National Labor Relations Board and subjectto Article III, Sections 10 and 11, of said Rules a-id Regulations, amongthe employees in the units found appropriate in Section IV, above,who were employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, and including employees in the armed forces ofthe United States who present themselves in person at the polls, butexcluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, to determine whether or not they desire to be represented byInternational Union, United Automobile, Aircraft and AgriculturalImplement Workers of America, UAW-CIO, Local 771, for the pur-poses of collective bargaining.